Marston, J.
This case comes before us on a writ of certiorari to review proceedings in laying out a private way. The jury certified that after viewing the premises and hearing the arguments of the parties interested, “We do adjudge, and deterinine that a private highway be established,” commencing, etc., and they assess the damages. There is no. finding of necessity, nor the equivalent thereof. Jurors, may be willing to establish a highway or private way and yet not be willing to find that any necessity therefor exists. Such a finding is however essential. Ayres v. Richards 38 Mich. 216.
The proceedings must be quashed.
The other Justices concurred.